Citation Nr: 1025473	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for an ulcer disorder, to include as secondary 
to chronic gastritis, has been received.

2.  Entitlement to service connection for chronic gastritis.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran served on active duty from December 1969 to March 
1970.

A claim for service connection for an ulcer disorder was 
originally denied by the RO in August 1990.  Although notified of 
the denial, the Veteran did not appeal.  The Veteran petitioned 
to reopen this claim, and the RO denied such petition in May 
1993.  The Veteran appealed the May 1993 decision, but withdrew 
the appeal in September 1993, prior to any appellate 
consideration by the Board of Veterans' Appeals (Board).

This appeal to the Board arose from a November 2008 rating 
decision in which the RO declined to reopen the claim for service 
connection for an ulcer disorder and denied service connection 
for chronic gastritis.   In December 2008, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in May 2009, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
May 2009.

In his substantive appeal, the Veteran requested a hearing before 
a Decision Review Officer at the RO.  A May 2009 letter informed 
him that his hearing was scheduled for June 4, 2009.  However, in 
correspondence received in June 2009, the Veteran cancelled his 
hearing request.  

Regarding characterization of the claim for service connection 
for an ulcer disorder,  the Board notes that, in the May 2009 
SOC, the RO addressed the claim on the merits.  However, 
regardless of the RO's actions, the Board has a legal duty under 
38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of 
whether new and material evidence has been received to reopen the 
claim for service connection.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

In so doing, the Board has considered the decision of the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that 
decision, the Federal Circuit held that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two claims 
must be considered independently.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).  In this case, as discussed below, the 
Veteran was previously denied service connection for an ulcer 
disorder on the basis that the evidence did not establish that an 
ulcer disorder was incurred in service or shortly after service.  
As there was a diagnosis of an ulcer disorder at the time of the 
previous final decision, the diagnoses of an ulcer disorder since 
that denial cannot constitute a different diagnosed disease or 
injury.  However, as chronic gastritis is a different diagnosed 
entity than an ulcer disorder, the Veteran's claim for service 
connection chronic gastritis must be considered as a separate 
claim.

In characterizing the claim as a request to reopen, the Board 
also has considered the fact that in the prior claim for service 
connection for an ulcer disorder was denied as not incurred or 
aggravated during service.  In his August 2008 request to reopen 
the claim for service connection for an ulcer disorder, the 
Veteran specifically requested that such ulcer disorder be 
considered as secondary to chronic gastritis.  The United States 
Court of Appeals for Veterans Claims (Court) has held, however, 
that basing a claim for service connection on a new theory of 
etiology does not constitute a new claim.  See Ashford v. Brown, 
10 Vet. App. 120, 123 (1997).  The Board finds, therefore, that 
the Veteran's current claim for service connection for an ulcer 
disorder, to include as secondary to chronic gastritis, is not a 
"new" claim, and that new and material evidence is required in 
order for the Board to reopen and reconsider the previously 
denied claim, regardless of the Veteran's current theory as to 
etiology..


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  In a May 1993 rating decision, the RO denied the Veteran's 
petition to reopen a claim for service connection for an ulcer 
disorder; the Veteran perfected an appeal of that denial, but 
withdrew such appeal in September 1993.

3.  No new evidence associated with the claims file since the May 
1993 rating decision, when considered by itself or in connection 
with evidence previously assembled, raises a reasonable 
possibility of substantiating that claim.

4.  While the Veteran was assessed as having acute 
gastroenteritis in service, no chronic gastritis or other 
gastrointestinal disability was shown in service or for several 
years thereafter, and the only medical opinion on the question of 
whether there exists a medical nexus between the current 
gastritis and service tends to weigh against the claim.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision in which the RO denied service 
connection for an ulcer disorder is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's May 1993 denial is not 
new and material, the criteria for reopening the claim for 
service connection for an ulcer disorder are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5108 (West 2002); 
38 C.F.R. § 3.156, 3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for chronic gastritis are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to requests to reopen, a veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In this appeal, an October 2008 pre-rating letter provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate the for service connection, as well as 
what information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The RO also provided the legal 
definition of new and material evidence, explained the bases for 
the denial of the previously denied service connection claims and 
indicated that the new evidence would have to relate to those 
bases for denial.  The November 2008 RO rating decision reflects 
the initial adjudication of the claim after issuance of the 
October 2008 letter.  Hence, the October 2008 letter met all 
content of notice requirements, to include pursuant to Kent, as 
well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the report of an April 2009 VA examination.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with either claim is  warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either of the claims.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as gastric or duodenal ulcers, which develop to a 
compensable degree (10 percent for such ulcers) within a 
prescribed period after discharge from service (one year for 
ulcers), although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309..  Also, while the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

A.  Ulcer Disorder

As indicated above, the RO most recently denied the Veteran's 
petition to reopen his claim for service connection for an ulcer 
disorder in May 1993. 

The evidence of record at the time consisted of the Veteran's 
service treatment records, and October 1982 through May 1988 VA 
treatment records, indicating diagnoses of an ulcer disorder 
beginning in October 1982.

The basis for the RO's May 1993 denial was that the evidence 
still did not show the existence of an ulcer disorder while in 
service or directly following service. 

In June 1993, the Veteran filed a timely NOD, the RO issued an 
SOC in July 1993, and the Veteran filed a substantive appeal in 
August 1993.  However, the Veteran withdrew his appeal of the May 
1993 denial in a September 1993 written statement.  As such, the 
May 1993 rating decision  became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.204(c).  The RO's May 1993 decision is final as to 
the evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
August 2008.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's May 1993 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since May 1993 
includes records of VA treatment dated from October 1995 to March 
2009, the report of an April 2009 VA examination, and statements 
provided by the Veteran and his representative. 

The VA treatment records show some treatment for epigastric pain.  
However, the records include no comment or opinion as to any 
relationship between a current ulcer disorder and either the 
Veteran's period of service, or the one-year period after the 
Veteran's discharge from service.  While this evidence can be 
considered "new," in that it was not before the RO in May 1993, 
it is not "material."  That is, the evidence does not show that 
that an ulcer disorder was incurred in service or the one-year 
period directly following service-bases for the last prior final 
denial-or that a current ulcer disorder .  Thus, the new 
evidence does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.

Moreover, the report of the April 2009 VA examination reflects 
the examiner's opinion that it is less likely than not that the 
Veteran's duodenal ulcer is related to treatment for 
gastroenteritis during his period of military service, and that, 
rather, the most likely cause of his duodenal ulcer was his 
significant post-military use of non-steroidal anti-inflammatory 
drugs (NSAIDS), which were a well known cause of ulcers.  While 
this evidence is also "new," it cannot be considered new and 
material evidence to reopen the Veteran's claim under 38 C.F.R. § 
3.156(a), as it weighs against the Veteran's claim, and therefore 
does not raise a reasonable possibility of substantiating the 
claim.

In addition to the medical evidence, the Board has considered the 
assertions advanced by the Veteran and his representative, on his 
behalf-to include that the ulcer disorder is secondary to 
chronic gastritis (the claim for service connection for which is 
addressed below).  However, the matter of medical etiology of a 
current ulcer disorder is a one within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As laypersons without appropriate medical training 
and expertise, neither the Veteran nor his representative is 
competent to render a probative (i.e., persuasive) opinion on the 
medical matter upon which this claims turns.  See, e.g., Bostain 
v. West , 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). Therefore, 
where, as here, resolution of the claim turns on a medical matter 
that cannot be established by lay evidence, unsupported lay 
statements, even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Hickson v. West, 11 Vet. App. 
374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for an ulcer 
disorder are not met, and the May 1993 RO denial of this claim 
remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As 
the Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed claim, 
the benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Chronic Gastritis

The Veteran's service treatment records indicate that the Veteran 
was treated on February 21 and February 26, 1970, for stomach 
pains.  On February 21, 1970, the Veteran complained of stomach 
pain for one day, and brown and watery stools occurring four 
times that day, and he was diagnosed as having acute 
gastroenteritis.  On February 26, the Veteran complained of 
vomiting and diarrhea occurring for two to three days.  At that 
time, his abdomen was noted to be unremarkable, and he was again 
noted to have gastroenteritis.  There is no further indication of 
treatment related to gastritis or any other stomach problems 
during the Veteran's period of service.  The report of his March 
1970 separation examination indicates a normal clinical 
evaluation of the abdomen, no complaints or diagnoses related to 
gastritis or the stomach.

The record, including an February 1981 VA treatment record and an 
August 1995 VA treatment record, reflects that the Veteran 
suffered a low back injury in approximately 1976, subsequent to 
which he suffered low back pain, and underwent excision of the 
L4-5 disk and L5-S1 disk followed by total laminectomy of the L4 
and L5 for decompression of the spinal stenosis with lysis of the 
L5 nerve root on the right.  

The first post-service record of any complaints relating to the 
stomach is an October 1982 record, which indicates that the 
Veteran complained of a recent onset of epigastric pain, and 
where examination of the abdomen revealed mild to moderate degree 
of epigastric pain and right upper quadrant tenderness.  After 
examination, including X-rays, the Veteran was diagnosed as 
having a duodenal ulcer.  December 1982 VA treatment records 
indicate further treatment for the Veteran's ulcer.  

VA notes indicate subsequent treatment for occasional 
gastrointestinal complaints in January 1983, March 1983, April 
1984, April 1988, and May 1988, with consistent diagnoses of 
ulcer (to include duodenal ulcer).

Records of VA treatment dated from October 1995 to March 2009 
also reflect occasional treatment for complaints of gastric pain.  
A March 1993 treatment note indicates a diagnosis of questionable 
gastritis, and a May 1995 treatment note indicates a diagnosis of 
gastritis.  A March 2002 VA treatment note indicates that the 
Veteran complained of abdominal pain for three days and was 
diagnosed as having right upper quadrant pain, rule out 
cholecystitis, duodenal ulcer, and gastritis.

The report of an April 2007 VA examination indicates that the VA 
examiner was asked to provide an opinion as to whether it was at 
least was likely that the Veteran's claimed gastritis had its 
onset in service.  The VA examiner noted that the Veteran was 
first treated for gastritis 1982, and that the Veteran had had a 
back injury after leaving military service and used NSAIDS 
frequently as a result.  The examiner noted that the Veteran had 
a current diagnosis of gastritis.  After reviewing the record and 
examining the Veteran, the VA examiner expressed the opinion that 
it was less likely than not that the Veteran's gastritis was 
related to his in-service treatment for gastroenteritis in 1970.  
The examiner further opined that the most likely cause of the 
Veteran's gastritis was his significant post-military use of 
NSAIDS for his back problems, as NSAIDS were a well known cause 
of gastritis.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied. 

No chronic gastritis or other gastrointestinal disability was 
shown in service.  While service treatment records indicate that 
the Veteran was treated in late 1970 for stomach pains, diarrhea, 
and vomiting, he was diagnosed as having only acute 
gastroenteritis, there is no further indication of treatment for 
any gastrointestinal problems during the Veteran's period of 
service, and the report of the March 1970 separation examination 
does not reflect findings pertaining to or diagnosis of gastritis 
or similar disability.  

Also, the record reflects no continuity of any gastrointestinal 
symptoms following the Veteran's March 1970 discharge from 
service.  The record reflects no complaints or treatment for 
gastric/stomach problems any gastritis or other stomach disorder 
until October 1982, at which time the Veteran complained of a 
recent onset of epigastric pain.  In this regard, the Board notes 
that, while the Veteran is competent to identify such 
symptomatology as gastric pain, he has made no statement 
asserting that he suffered continuous post-service gastric pain 
prior to 1982.
 
Furthermore, there is no medical evidence or opinion relating the 
currently claimed disability to service.  While the record 
reflects several diagnoses of gastritis, or possible gastritis, 
including in the report of the April 2009 VA examination.  
However, the only opinion expressed in that report is that it is 
unlikely that the Veteran's gastritis is related to his in-
service treatment for gastroenteritis, but rather that gastritis 
was most likely caused by the Veteran's significant post-military 
use of NSAIDS for his pain related to his post-service back 
injury, as NSAIDS were a well known cause of gastritis.  Thus, 
the only pertinent medical opinion evidence tends to weigh 
against the claim, and neither the Veteran nor his representative 
has presented or identified any contrary medical evidence or 
opinion that, in fact, supports a finding that there exists a 
nexus between current gastritis and service.

Finally, as regards any direct assertions by the Veteran and/or 
his representative that there exists a medical nexus between 
current gastritis and active duty service, such assertions 
provide no basis for allowance of the claim.  As indicated, the 
matter of medical etiology of current gastritis is a matter 
within the province of trained medical professionals, and neither 
the Veteran nor his representative has  appropriate training and 
experience to render a persuasive opinion on this matter.  See 
Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186;  
Jones, 7 Vet. App. at 137-38.  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for chronic gastritis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for an ulcer disorder, 
to include as secondary to chronic gastritis, is denied.  

Service connection for chronic gastritis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


